[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                    FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 08-10331                     APRIL 14, 2009
                           Non-Argument Calendar             THOMAS K. KAHN
                         ________________________                  CLERK

                     D. C. Docket No. 07-80084-CR-DTKH

UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,

                                       versus

CRISTOBAL GONZALES,
a.k.a. Carlos Puga,
a.k.a. Cristobal Gonzales-Martinez,
a.k.a. Christopher C. Gonzalez,
a.k.a. Christopher C. Gonzales,
a.k.a. Carlos Christibol Puga,
a.k.a. Christopher Carolos Gonzalez,
a.k.a. Cristobal Gonzalez,
a.k.a. Cristobal Gonzalz,
a.k.a. Cristoba Gonzalez,
                                                          Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________
                                (April 14, 2009)


Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      Valentin Rodriguez, appointed counsel for Cristobal Gonzales in this direct

criminal appeal, has moved to withdraw from further representation and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record confirms that

there are no issues of arguable merit on appeal. Therefore, counsel’s motion to

withdraw is GRANTED, and Gonzales’s convictions and sentences are

AFFIRMED.




                                         2